Name: Commission Regulation (EEC) No 1165/87 of 28 April 1987 amending Regulation (EEC) No 2409/86 on the sale of intervention butter intended in particular for incorporation in compound feedingstuffs
 Type: Regulation
 Subject Matter: agricultural activity;  trade policy;  processed agricultural produce
 Date Published: nan

 29 . 4. 87 Official Journal of the European Communities No L 112/29 COMMISSION REGULATION (EEC) No 1165/87 of 28 April 1987 amending Regulation (EEC) No 2409/86 on the sale of intervention butter intended in particular for incorporation in compound feedingstuffs Whereas the Management Committee for Milk and Milk Products has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : Article 1 Article 1 of Regulation (EEC) No 2409/86 is hereby amended as follows :  '1 January 1984' is replaced by '1 July 1984' ;  the following second subparagraph is added : 'Where Title IV a applies, however, only butter having a fat content of less than 82 % shall be sold .' Article 2 &lt; This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 985/68 of 15 July 1968 laying down general rules for intervention on the market in butter and cream ('), as last amended by Regulation (EEC) No 3790/85 (2), and in particular Article 7a thereof, Whereas Article 1 of Commission Regulation (EEC) No 2409/86 (3), as last amended by Regulation (EEC) No 1093/87 (4), fixes the date before which butter offered for sale by the intervention agency must have been taken into storage ; whereas, to enable the scheme to continue, this time limit should be extended ; whereas the butter avai ­ lable to operators will therefore include quantities having different fat contents ; whereas it is advisable, where the butter purchased is denatured, to offer for sale only butter having a fat content of less than 82 % ; This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 28 April 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ NO L 169, lo . /. p . 1 . (2) OJ No L 367, 31 . 12. 1985, p . 5 . (3) OJ No L 208 , 31 . 7 . 1986, p . 29 n O ! No L 106, 22 . 4. 1987, p . 14